Order entered May 20, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00088-CV

                   IN THE ESTATE OF ROBERT S. KAM, DECEASED

                          On Appeal from the Probate Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. PR-11-1368-3

                                           ORDER
       Before the Court is the parties’ May 19, 2014 joint motion to abate the appeal. The

parties have informed the Court that a settlement has been reached and they are in the process of

finalizing the settlement papers. We GRANT the parties’ motion and ABATE the appeal for

THIRTY DAYS. The appeal will be reinstated in thirty days from the date of this order or when

the Court receives a motion to dismiss the appeal, whichever occurs sooner.


                                                     /s/   ADA BROWN
                                                           JUSTICE